Exhibit 10.3

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

2007 OMNIBUS EQUITY COMPENSATION PLAN
EQUITY DEFERRAL AWARD PROGRAM SUBPLAN

 

GRANT NOTICE

 

Investment Technology Group, Inc. (the “Company”), pursuant to its Equity
Deferral Award Program Subplan (the “Program”), hereby grants to you as a
Participant under the Program, Stock Units representing a generally
nontransferable right to receive one share of Company Stock with respect to each
underlying Stock Unit at a specified future date together with a right to
Dividend Equivalents on Basic Units as specified in the Program (the “Grant”),
subject to all of the terms and conditions as set forth herein, the Program and
the Investment Technology Group, Inc. 2007 Omnibus Equity Compensation Plan (the
“Plan”).(1)  Notwithstanding anything set forth in the Program, Participant
shall not be entitled to any Matching Units in connection with this Grant. All
capitalized terms herein that are not otherwise defined shall have the meanings
ascribed to such terms in the Program or Plan, as applicable.

 

Participant:

Date of Grant:

Number of Basic Stock Units subject to Grant:

           (which number of units represents $        divided by the Fair Market
Value of a share of Company Stock on the Date of Grant)

90 Day Average Price on Date of Grant:

$         

 

Vesting Schedule: The Basic Units subject to this Grant shall vest in equal
annual installments on each of the second, third and fourth anniversaries of the
Date of Grant if the Participant remains continuously employed by the Company on
each applicable vesting date and the average of the Company’s common stock price
for the 90 calendar days preceding, and including, each of the vesting dates is
higher than the average of the Company’s common stock price for the 90 calendar
days preceding, and including, the Date of Grant (as set forth above). The
Participant shall receive shares of Company Stock in settlement of the Basic
Units in accordance with the terms of the Program, subject to the collection of
applicable taxes in connection with the issuance of Company Stock.

 

Acknowledgements: You acknowledge receipt of this Grant Notice, the Program, the
Plan and the Plan prospectus.(1)  You further acknowledge that this Grant is
made under, and governed by the terms and conditions of, the Plan and the
Program except as otherwise set forth herein and you agree to be bound by such
terms.  The Compensation Committee of the Board of Directors of the Company (the
“Board”), or any other committee appointed by the Board to administer the
Program, has the authority to interpret and construe this Grant pursuant to the
terms of the Program and the Plan, and its decisions shall be conclusive as to
any questions arising hereunder.

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

PARTICIPANT

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name: Robert C. Gasser

 

Brokerage Name:

 

 

 

 

Title: President and Chief Executive Officer

 

Brokerage Account Number:

 

 

 

 

Date:

 

Date:

 

 

--------------------------------------------------------------------------------

(1)  The Plan, Plan prospectus, and Program are available on the Company’s
Intraweb; provided that paper copies of the Plan, Plan prospectus and Program
are available upon request by contacting the Legal Department of the Company at
ITG_Legal or 212.444.6378.

 

--------------------------------------------------------------------------------